Citation Nr: 0804472
Decision Date: 02/07/08	Archive Date: 03/27/08

DOCKET NO. 05-10 589                       DATE FEB 07 2008 

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico 

THE ISSUE 

Entitlement to service connection for a back disorder. 

ATTORNEY FOR THE BOARD 

J. M. Wagman 

INTRODUCTION 

The veteran had active military service from October 1960 to October 1962. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. On January 10,2007, the Board issued a decision that denied, in part, the claim for service connection for a back disorder. 

The veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). While the matter was pending before the Court, in November 2007, the veteran's attorney and a representative of V A's General Counsel filed a joint motion for remand. In a November 8, 2007 Order, the Court granted the motion, vacated the Board's January 2007 decision, and remanded the matter to the Board for further development and readjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

VA is required to obtain the veteran's SMRs or other relevant service records held or maintained by a government entity. 38 U.S.C.A. § 5103A(c)(1) (West 2002). When VA attempts to obtain records from a federal department or agency, the efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2007). The standard for the VA is high. As was the case here, Board decisions are routinely vacated by the Court in order to make efforts to obtain such records, even when the situation indicates that such records may not exist. 

- 2 - 

Further, in circumstances in which the veteran's SMRs are missing or destroyed, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision .... "Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In this case, the veteran claims that he developed hernias as a result of an injury he sustained during an in-service fall. The available in-service medical records (SMRs) do not reference a fall or any other injury; however, they do indicate the veteran underwent hernia repair surgery. Records relating specifically to the hernia repair surgery itself are not of record. 

The claims folder contains SMRs dated from October 1960 through October 1962. However, the claims folder is negative for surgical records regarding the veteran's hernia repair surgery that is referenced in other places in the veteran's SMRs. There is no indication that the RO has made additional attempts to secure these missing SMRs or received a negative reply. "[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources." Washington v. Nicholson, 19 Vet. App. at 369, 370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261,263 (1992). 

On remand, it is essential for the RO to make every effort to obtain whatever SMRs may exist at the National Personnel Records Center (NPRC) or at other locations. In addition, any records that the veteran can submit himself will greatly reduce the time it will take to fully adjudicate his claim. Therefore, the Board finds it necessary to remand the service connection claim to ensure that all proper avenues for securing these records have been pursued and to afford the veteran every benefit of assistance from the VA. 

Accordingly, the case is REMANDED for the following action: 

- 3 - 

1. The RO should contact the NPRC or any other appropriate locations and attempt to secure any missing SMRs for the veteran's period of service from October 1960 through October 1962. In particular, a search for June 1961 hospital records from the Walson Army Hospital, Fort Dix, New Jersey should be conducted. If such records do not exist, or further attempts to secure them would be futile, a response to that effect is required and must be associated with the claims folder. The veteran is asked to assist, if possible, in obtaining these records by providing any additional, relevant SMRs he may possess. 

2. The veteran should be notified of alternate forms of evidence that may serve as evidence that he was, in fact, operated on in-service for hernia repair. This includes lay statements from family and friends, or soldiers he served with that can provide statements verifying his account of what happened. 

3. After completing the above development, the RO should readjudicate the service connection issue on appeal, considering any new evidence secured in conjunction with this remand. If the disposition remains unfavorable, the RO should furnish the veteran another SSOC and afford the applicable opportunity to respond. 

4. The RO should also include an explanation as to the information or evidence needed to establish a disability rating and an effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

- 4 - 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 

L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2007). 

- 5 - 



